                 Case 2:20-cv-00331-JCC Document 13 Filed 06/19/20 Page 1 of 3



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   HCL AMERICA INC.,                                       CASE NO. C20-0331-JCC
10                             Plaintiff,                    ORDER
11          v.

12   KARTHIK VENKATESAN,

13                             Defendant.
14

15          This matter comes before the Court on Plaintiff’s motion to extend the deadline to serve
16   Defendant and to permit service by publication (Dkt. No. 10). Having thoroughly considered the
17   parties’ briefing and the relevant record, the Court hereby GRANTS the motion for the reasons
18   explained herein.
19   I.     BACKGROUND
20          In 2013, Defendant was hired by Plaintiff as a sales director. (Dkt. No. 1 at 2.) Defendant
21   lived in Ohio but travelled to Washington to perform his work duties and received
22   reimbursement for business-related expenses. (Id.) In 2017, Plaintiff learned that Defendant had
23   been living in the Seattle area since January 2016 but had continued to bill travel expenses until
24   August 2017, including reimbursement for flights, hotels, and meals, totaling nearly $200,000.
25   (Id. at 4.) In 2020, Plaintiff commenced this suit and has made numerous attempts to effectuate
26   service on Defendant without success. (Dkt. No. 10.) Plaintiff now requests a 60-day extension


     ORDER
     C20-0331-JCC
     PAGE - 1
                 Case 2:20-cv-00331-JCC Document 13 Filed 06/19/20 Page 2 of 3




 1   of the service deadline and permission to effect service by publication. (Id.)

 2   II.    DISCUSSION

 3          A.       Extension of Service Deadline

 4          Federal Rule of Civil Procedure 4(m) sets a 90-day period for service upon a defendant,

 5   at which time the court must dismiss the action or order service within a specified time. If the

 6   plaintiff shows good cause for failure to effectuate service, the court must extend the service

 7   deadline for an appropriate period. See Fed. R. Civ. P. 4(m).

 8          Here, Plaintiff has attempted to serve Defendant at nine different addresses, left
 9   summonses at the residence owned by Defendant, mailed summonses to Defendant’s last five
10   known addresses, attempted to serve Defendant at his job, and attempted to leave a summons
11   with Defendant’s sister. (See Dkt. No. 10 at 6–14). None have been successful. Each effort to
12   serve Defendant at his known addresses over a two-month period failed. (Id.) When a process
13   server attempted to serve Defendant at his job, the person later identified as Defendant ignored
14   the process server and refused to acknowledge his identity. (Id.) And Defendant’s sister refused
15   to accept service on Defendant’s behalf. (Id.)
16          Thus, Plaintiff has demonstrated its many attempts to serve Defendant with copies of the
17   summons and complaint. (See id.; Dkt. No. 11-1 at 8–40.) And it appears that Defendant has
18   successfully evaded service despite Plaintiff’s good faith efforts. Accordingly, under Rule 4(m),

19   the Court must extend the service deadline for an appropriate period.

20          B.       Service by Publication

21          Federal Rule of Civil Procedure 4(e) allows for service on individuals by complying with

22   state law regarding service where service is not possible despite good faith efforts. Plaintiff has

23   shown that it has been unable to effectuate service despite its good faith efforts. See supra

24   Section II.1. Therefore, pursuant to Rule 4(e), the Court looks to Washington state law on

25   service. Wash. Rev. Code § 4.28.100(2) allows service by publication when the plaintiff has

26   made good faith efforts to serve the defendant and it appears the defendant has departed the state


     ORDER
     C20-0331-JCC
     PAGE - 2
               Case 2:20-cv-00331-JCC Document 13 Filed 06/19/20 Page 3 of 3




 1   or is attempting to avoid service.

 2          Here, Plaintiff has met the criteria set forth by § 4.28.100(2). (See Dkt. No. 10 at 2–14.)

 3   Plaintiff’s affidavits detail its failure to serve Defendant at home, at work, and at his known

 4   addresses. In fact, when a process server attempted to serve the person later identified as

 5   Defendant at Defendant’s place of work, Defendant ignored the process server before leaving the

 6   building. (Id. at 2.) It thus appears Defendant is purposefully avoiding being served.

 7   Accordingly, the Court finds that allowing service by publication pursuant to Rule 4(e) and

 8   § 4.28.100(2) is merited in this case.
 9   III.   CONCLUSION

10          For the foregoing reasons, Plaintiff’s motion for extension of service deadline and

11   permission to make service by publication (Dkt. No. 10) is GRANTED. The service deadline is

12   EXTENDED by 60 days. Plaintiff is GRANTED permission to effectuate service on Defendant

13   by publication pursuant to Wash. Rev. Code § 4.28.100(2).

14          DATED this 19th day of June 2020.




                                                           A
15

16

17
                                                           John C. Coughenour
18                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26


     ORDER
     C20-0331-JCC
     PAGE - 3
